On appeal by the plaintiff from an order made on the 4th day of August, 1944, resettling an order theretofore made on the 5th day of April, 1944, directing the examination of the plaintiff before trial, as an adverse party, and of one Henry Krinsky, as a witness, resettled order affirmed, without costs, the examination to proceed on five days’ notice. No opinion. On appeal by the plaintiff from an order made on the 29th day of May, 1944, denying his motion to examine the defendant before trial, as an adverse party, order modified on the law and the facts by striking out the words “in all respects denied”, and inserting in place thereof a provision granting the examination as to items “ 2 ” and “ 3 ” in the notice of examination, and in all other respects denying the motion. As thus modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. Plaintiff is entitled to show, if he can, that the document was false and that it was maliciously published. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.